                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA



  IN RE: FACEBOOK, INC. CONSUMER                      MDL No. 2843

  PRIVACY USER PROFILE LITIGATION                     Case No. 18-md-02843-VC


                                                      PRETRIAL ORDER NO. 25: SERVICE
                                                      ON NON-ECF USERS
  This document relates to:

  ALL ACTIONS




       Going forward, lead plaintiffs’ counsel are ordered to serve all filings in this matter,

including this order, on pro se non-ECF users in related cases, by regular mail and also by

email, if possible. This includes several of the plaintiffs in the recently related cases

Zimmerman v. Facebook, Inc., No. 3:19-cv-04591, and Hassan v. Facebook, No. 19-

cv-01003-VC.
       IT IS SO ORDERED.

Dated: October 9, 2019                         ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
